Citation Nr: 1646577	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  11-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a Board hearing at the RO in his August 2011 substantive appeal.  The Veteran was scheduled for the requested hearing in June 2016, but he did not report or provide an explanation for his failure to appear.  His hearing request is deemed withdrawn.  See 38 C.F.R. 20.704 (d) (2015).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus is the result of acoustic trauma in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the current disability requirement for service connection has been met, as the Veteran's lay reports are sufficient to establish he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  VA has conceded excessive military noise exposure in this case given the Veteran's military occupational specialty as a weapons control system mechanic.  The only issue that remains is whether there is a nexus between the in-service acoustic trauma and the current disability.

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is an organic disease of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has indicated that he had tinnitus symptoms during active service and continuously since they began.  As previously noted, he is competent to identify tinnitus, as this condition is observable by his own senses.  See Charles, 16 Vet. At 374.  He has reported his tinnitus was intermittent during active service and shortly thereafter, but has explained his tinnitus become constant in approximately 1975.  Nevertheless, his statements have remained consistent throughout the appeal period that tinnitus symptoms initially onset during active service.  Private treatment records dating back at least two decades corroborate the Veteran's reports of long-standing tinnitus.

The Board acknowledges a July 2010 VA examiner determined the Veteran's current tinnitus is less likely than not the result of acoustic trauma in service because there were no reports of tinnitus recorded in service treatment records.  However, there is nothing in the Veteran's service treatment records that indicates he denied having tinnitus symptoms in service.  As such, the evidence is in at least relative equipoise as to this issue, and reasonable doubt must be resolved in favor of the claimant.  Accordingly, the Veteran's credible reports of onset of tinnitus in service are sufficient to establish his claim, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).

The sole rationale provided by the July 2010 VA examiner for his negative opinion regarding the Veteran's service connection claim for bilateral hearing loss was that the Veteran's hearing was within normal limits at separation from service.  The Board finds this rationale standing alone is inadequate to make an informed decision on the Veteran's claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  Further, the Veteran's representative has argued the audiometric test results from the Veteran's entrance examination may need to be converted from American Standards Association (ASA) standards to International Standards Organization (ISO) to reach the proper conclusion in this case, given the Veteran's entrance examination was conducted in 1964.  As such, further development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine whether his current bilateral hearing loss disability is related to service.  If possible, this examination should be conducted by an examiner other than the audiologist who conducted the July 2010 examination. 

The examiner must review the claims file to include this remand.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability began in service or is otherwise the result of a disease or injury in service, including excessive noise exposure.

In providing this opinion, the examiner should address whether the record supports converting the results of the Veteran's entrance examination audiometric testing from ASA to ISO standards.  The examiner should further address the level of noise exposure during service due to the Veteran's military occupational specialty as a weapons control system mechanic, to include any effect it may or may not have had on his current bilateral hearing loss disability.  

If it is determined a bilateral hearing loss disability did not manifest during service, the examiner must discuss the likelihood that the condition is due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


